                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 RONALD THOMPSON,                                    Case No. 3:14-cv-01541-KI

                Plaintiff,                           ORDER

        v.

 ANDREW SAUL, Commissioner of
 Social Security,

                Defendant.

Michael H. Simon, District Judge.

       On August 3, 2015, the Court remanded this case for further proceedings, based on the

stipulation of the parties. On November 5, 2015, the Court granted Plaintiff’s stipulated

application for attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412, in the amount of $2,011.56.

       Plaintiff’s counsel now moves for attorney’s fees of $7,687.50 pursuant to 42 U.S.C.

§ 406(b). If awarded the requested § 406(b) attorney’s fees, Plaintiff’s counsel will reimburse

Plaintiff the $2,011.56 EAJA fee award. Plaintiff’s retroactive benefits totaled $51,150.




PAGE 1 – ORDER
Accordingly, the requested § 406(b) attorney’s fees represent approximately 15 percent of

Plaintiff’s retroactive benefits. 1 Defendant does not object to the requested fees.2

                                              STANDARDS

       Under 42 U.S.C. § 406(b), a court entering judgment in favor of a social security

disability insurance claimant who was represented by an attorney “may determine and allow as

part of its judgment a reasonable fee for such representation, not in excess of 25 percent of the

total of the past-due benefits to which the claimant is entitled by reason of such judgment.”

Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009). Counsel requesting the fee bears the

burden to establish the reasonableness of the requested fee. Gisbrecht v. Barnhart, 535 U.S. 789,

807 (2002). The attorney’s fee award is paid by the claimant out of the past-due benefits

awarded; the losing party is not responsible for payment. Gisbrecht, 535 U.S. at 802.

       A court reviewing a request for attorney’s fees under § 406(b) “must respect ‘the primacy

of lawful attorney-client fee agreements,’ ‘looking first to the contingent-fee agreement, then

testing it for reasonableness.’” Crawford, 586 F.3d at 1148 (quoting Gisbrecht, 535 U.S. at 793,

808). Routine approval of fees pursuant to a contingency fee agreement calling for the statutory

maximum is, however, disfavored. See Fintics v. Colvin, 2013 WL 5524691, at *2 (D. Or. Oct. 2,



       1
          Plaintiff’s counsel acknowledges that the § 406(a) agency fee of $5,100 received in this
case is not included in the § 406(b) cap of 25 percent. See Culbertson v. Berryhill, 139 S. Ct.
517, 522 (2019) (“Accordingly, the [§ 406(b)] 25% cap applies only to fees for representation
before the court, not the agency.”). Plaintiff’s counsel notes, however, that it is the intent of the
fee agreement with Plaintiff that counsel will only receive 25 percent total in fees, including the
§ 406(a) agency fee. Adding the requested § 406(b) fees with the already-received § 406(a) fees
totals 25 percent of the back benefits.
       2
         Plaintiff caption his motion as “unopposed” but stated in the body of his motion that
Defendant’s counsel had not yet communicated Defendant’s position on the motion. The Court
contacted Plaintiff’s counsel for clarification and was informed that the motion is, indeed,
unopposed.

PAGE 2 – ORDER
2013). Contingent fee agreements that fail to “yield reasonable results in particular cases” may

be rejected. Gisbrecht, 535 U.S. at 807. There is no definitive list of factors for determining the

reasonableness of the requested attorney’s fees, but courts may consider the character of the

representation, the results achieved, whether there was delay attributable to the attorney seeking

the fee, and whether the fee is in proportion to the time spent on the case (to avoid a windfall to

attorneys). See id. at 808; Crawford, 586 F.3d at 1151-52. Although the Supreme Court has

instructed against using the lodestar method to calculate fees, a court may “consider the lodestar

calculation, but only as an aid in assessing the reasonableness of the fee.” Crawford, 586 F.3d

at 1148; see also Gisbrecht, 535 U.S. at 808 (noting that courts may consider counsel’s record of

hours spent representing claimant and counsel’s normal hourly billing rate for non-contingency

work as an aid in considering reasonableness of requested fees).

                                          DISCUSSION

       The Court begins by analyzing whether the fee request is timely. Local Rule 4000-8

provides, in relevant part:

               Plaintiff shall submit any application for attorneys’ fees under 42
               U.S.C. § 406(b) within 60 days after plaintiff’s federal court
               attorney has received all of the Notices of Award which are
               necessary to calculate the total amount of retroactive benefits
               payable. An application submitted beyond the 60-day period will
               be deemed timely only upon a showing of good cause for the
               delay.

       Because Plaintiff passed away during the adjudication of his social security claim,

Plaintiff did not receive the usual Notice of Award that triggers the time period for filing a fee

petition under § 406(b). Plaintiff instead received other types of notices. He received an

“Important Information” notice from the Social Security Administration relating to his benefits

on January 25, 2019. This notice stated that he was entitled to benefits, a portion of his benefits

must be withheld to pay attorney’s fees, the Administration “cannot withhold more than 25

PAGE 3 – ORDER
percent” for attorney’s fees, and $12,787.50 was withheld. No other information regarding

Plaintiff’s retroactive benefits was included in this notice. Plaintiff’s counsel filed a motion for

§ 406(b) fees based on this notice on April 4, 2019. He calculated the total amount of retroactive

benefits by calculating that $12,787.50 was 25 percent of $51,150. Plaintiff’s counsel withdrew

the motion after consulting with Defendant’s counsel.

       Plaintiff received another “Important Information” notice on August 16, 2019, which

included the amount of past due benefits ($51,150) awarded to Plaintiff. Plaintiff’s counsel filed

the pending motion, arguing that it was this notice that contained the information necessary

under Local Rule 4000-8. Counsel argues in the alternative that Local Rule 4000-8 does not

“strictly apply” in this case because no “Notice of Award” was issued by the Social Security

Administration and only “Important Information” notices were issued. Finally, Plaintiff’s

counsel argues that even if his fee application is considered untimely under Local Rule 4000-8,

there is good cause to deem the application timely. Counsel asserts that good cause exists

because he first delayed filing waiting to receive a Notice of Award and he then withdrew his

previous motion and delayed filing until Plaintiff received a notice that stated the amount of

retroactive benefits.

       The Court notes that the first notice contained sufficient information to “calculate” the

total retroactive benefits. Regardless, given the unique circumstances and unusual notices

involved in this case, the fee application is timely or deemed timely.

       As prescribed by Gisbrecht and Crawford, the Court begins its substantive analysis by

reviewing the contingency fee agreement between Plaintiff and his counsel. ECF 26-3. Plaintiff

agreed to pay attorney’s fees not to exceed 25 percent of the back benefits awarded. Here, the




PAGE 4 – ORDER
requested fee award is approximately 15 percent, well under the statutory maximum. When

combined with the agency fee award, it equals the amount agreed upon in the fee agreement.

       The Court next considers the appropriate factors to determine whether a downward

adjustment is necessary in this case. Plaintiff’s counsel achieved good results for Plaintiff (a

stipulated remand for further proceedings), the representation of Plaintiff was professional, and

there was no delay attributable to Plaintiff’s counsel. The fee award also will not result in a

windfall to Plaintiff’s counsel. Plaintiff’s counsel worked 10.6 hours, and thus the effective

hourly rate is approximately $725. The Court notes that effective hourly rates exceeding $1,000

have been approved in this district. See, e.g., Quinnin v. Comm’r, 2013 WL 5786988, at *4 (D.

Or. Oct. 28, 2013) (approving de facto hourly rate of $1,240 for attorney time); Ali v.

Comm’r, 2013 WL 3819867 (D. Or. July 21, 2013) (approving de facto hourly rate of $1,000);

Breedlove v. Comm’r, 2011 WL 2531174 (D. Or. June 24, 2011) (approving de facto hourly rate

of $1,041.84). The Court finds that no downward adjustment is necessary in this case.

                                          CONCLUSION

       Plaintiff’s counsel’s motion for attorney fees pursuant to 42 U.S.C. § 406(b) (ECF 26) is

GRANTED. Plaintiff’s counsel is entitled to attorney’s fees in the amount of $7,687.50. The

Commissioner is directed to issue Plaintiff’s attorney a section 406(b) check in the amount of

$7,687.50, less any applicable administrative assessment as allowed by statute. Upon receipt of

the 406(b) check, Plaintiff’s counsel shall refund to Plaintiff the $2,011.56 previously received

by Plaintiff’s counsel under the EAJA.

       IT IS SO ORDERED.

       DATED this 6th day of September, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge
PAGE 5 – ORDER
